WALKER, J.
The debt due to Stewart was contracted by the firm of M. W. Walker & Co., which was composed of M. W. Walker and the appellant’s intestate, each of them having an equal interest in the partnership. The appellant’s intestate sold his interest to Johnson, who agreed to assume half of the indebtedness of Walker & Co. to Stewart. The debt was paid by the appellant’s intestate. Eor one half of the amount paid he was entitled to a charge against his former partner, Walker, on a settlement between them .of their former partnership accounts. This was an individual equitable claim against Walker, his former partner, growing out of their relations and liability as partners. With this claim Johnson had no concern. As to the other half of the amount paid by the appellant’s intestate on the Stewart debt, he was entitled to look to Johnson for reimbursement, because of the latter’s contract with him to pay half of that debt. This was an individual liability of Johnson’s, with which Walker was not concerned. The result, then, of the payment of the Stewart debt by the appellant’s intestate was, that he acquired a claim against Walker because of their equal liability as partners in the firm which contracted that debt, and a wholly separate claim against Johnson, based upon the latter’s contract with him individually to pay half of the Stewart debt. These were separate individual liabilities of the two persons who composed the new firm of Johnson & Walker, but in no sense did the two claims together constitute a partnership liability of that firm. The two claims were wholly distinct.
The account against the appellant’s intestate for goods sold to him by Johns'on & Walker was a partnership demand. Against that demand, in the hands of the appellee as as-signee, the individual debts due from Johnson and Walker respectively to the appellant’s intestate could not be set off, because of a want of mutuality between the demand sued on and those offered to be set off against it. Nor could Johnson, without the authority or consent of Walker, appropriate the assets of the firm to the payment of the *629former’s individual debt to tbe appellant’s intestate.—Cannon v. Lindsey, 85 Ala. 198; Watts v. Sayre, 76. Ala. 397; Clark v. Taylor, 68 Ala. 453. There was no error in the rulings of the court upon these questions. There was no evidence of any demand in favor of the appellant’s intestate against the appellee.
The bill of particulars originally furnished to the defendant -was in the form of two accounts against him in favor of the plaintiff. The amendment to the complaint informed the defendant that he was sued on two accounts ;■ one for goods, wares and merchandise sold to him by Johnson & Walker, the other for goods, wares and merchandise sold to him by the late firm of Johnson & Persons ; and that plaintiff sued as transferree of both accounts. The bill of particulars was amended simply by making the accounts-- in favor of the firms with which they were contracted, instead of with the plaintiff personally. There was no change in the list of the items composing the accounts. As they were originally furnished to the defendant, they correctly gave him the information to which he was entitled in response to his demand for a bill of particulars. The bill- of particulars had served its purpose when it supplied the defendant with a list of the items composing the accounts. — Code, § 2670. In view of the averments of the amendment to the complaint, a change in the bill of particulars, by merely making the account stand in the name of the firms with which they were originally contracted, instead of in the name of the plaintiff, who claimed them as transferree, could not have involved any injury to the defendant.
Affirmed.